-       -




                       9‘HF:    ,~-lTORNEY

                                       OF     TEXAS

Gerald   C. Mann




    Mr. C. H. Cavness                   Opinion   No. o-4814
    State Auditor
    Austin, Texas                       Re:    Fees collected      under Vernon’s
                                               Revised Civil      Statutes, Arti-
    Dear Mr. Cavness:                          cle 3920.

                       We have your    letter   submitting the         following      ques-
    tions       for    consideration     by this Department:

                       1.  Should    fees collected     under Article  3920, as
    amended,          be deposited     in the State’s    General Revenue Fund?

                 2.    Are the appropriation    bills,    and specifically
    Senate Bills    Nos. 404 and 427 of the 46th Legislature,              and
    S. B. No. 423 of the 47th Legislature,           purporting     to author-
    ize fees collected      under Article    3920 to be used to defray
    expenses    of the Examining Division      or Agents License         Division
    of the Board of Insurance        Commissioners     unconstitutional,        as
    attempting    the amendment of Article      4690 without       specifying
    the purpose in the caption        of the bill,     and without     re-enact-
    ing and publishing       at length the section      or sections      amended,
    in violation     of the Constitution,     Article    III,   Sections     35
    and 361

                 30 Whether unconstitutional       or not,   is there any
    authority    to be found in the appropriation      bills   above men-
    tioned    to use fees collected    under Article   3920 for expenses
    of the Motor Vehicle     Insurance,Division     by transferring   same
    to the Motor Vehicle     Insurance    Division  Fund?

                 4.   Is there any legislative    authority for                     the es-
    tablishment     of a Life Insurance   Department Fee Fund,                      as a
    special   fund for the State of Texas?

                       Your first    and fourth    questions    will     be considered
    together.

                       The portion   of amended Article         3920,    with      which   we
    are here          concerned,   is as follows:

                      “After   August 31, 1939, all fees collected
                by virtue    of this Article shall be deposited     in
                the State treasury    and appropriated   to the use
                and benefit    of the Board of Insurance   Commission-
                ers to be used in the payment of salaries       and
                                                                              -     -




Mr. C. H. Cavness,        page 2     (O-4814)


       other expenses     arising     out of and in connection
       with the examination        of insurance   companies and/
       or the licensing      of insurance     companies and in-
       vestigations     of violations     of the insurance   laws
       of this State in such manner as provided           in the
       General Appropriation        Bill  for the Life Insurance
       Division     and Examining Division      and Agents License
       Division     of the Board of Insurance      Commissioners.~l

             No special  formal language  is required              to make an
appropriation    of funds from the treasur    of the              State.  (Pickle
V. Findlay,    44 S.W. 480; 38 Tex.Jur.  846.

             Upon the same principle,       no special      formal words are
required   to evidence    the legislative       intent   to establish      a
special   fund within    the treasury.       A special    fund is author-
ized and required      to be established      within   the treasury      when-
ever the legislative      intent    is expressed     that funds from cer-
tain sources    are to be held subject        to appropriation      for cer-
tain prescribed     purposes.      In such case, by clear        implication,
a special   fund is authorized        and required,    for the specifica-
tion of the pursoses      for which the bonds are to be held sub-
ject   to appropriation     excludes    the idea that they are to be
subject   to appropriation      for general     State purposes     so as to
become a part of the “General Fund.”

              The intent        of the Legislature       in the portion     of
Article     3920 above quoted clearly            appears to be that after
August 31, 1939, fees collected                pursuant to the provisions
of Article     3920 shall be deposited             in the State treasury,        there
to be held subject          to appropriation        by the Legislature      for the
purposes     specifically        mentioned     in that Article.        That no men-
tion of a “Special         Fund” is made is without           controlling     signi-
ficance.      Since all special          funds are within the “State treas-
ury”,    the direction        to deposit     the fee in the “State treasury”
is likewise      not controlling.           The order is to hold these funds
in the State treasury            subject    to appropriation      for certain
purposes;     this mandate requires           and authorizes      the establish-
ment of a special         fund.

             Furthermore,     the fact that the Legislature      has not
assigned    a tag or name to this special      fund is of no importance.
The accounting     officers    of the State may identify     the special
fund by any means or symbol they wish,         so long as they obey the
legislative    mandate to hold the funds thereto        deposited   subject
to the appropriation        by the Legislature   only for the purposes
specified    in titicle     3920.

            In reply to your second question,                you are    advised
that   S. B. 404, Acts of the 46th Legislature,                which    amended
MI-. C. ‘F?. Cavness,     page 3      (0-4814)


Articic   3920, is a general           law and an independent          enactment
b:y the Legislature.          It is not unconstitutional           because     its
caption   does not express          the purpose to amend Article            4690,
nor is it invalid        because     it fails      to re-enact    and publish
at length    sections      of Article       4690--even    though the effect          of
S.U. 404 may be to amend Article               4690 by implication.           (Whether
any amendment of ilrticle           4650 by implication        occurs,    we do not
here tiecide.)      S.a. 404 is valid          as an amendment to iZrticle
3920.    Article    III,    Section      3o, of the Constitution,          does not
prohibit   “the passage of a law which declares                 fully    its provi-
sions without      direct     reference      to any other act,       although      its
effect   should be to enlarge            or restrict     the operation      of some
other statutes”.          (Clark v. Finley,         93 Tex. 177, 54 S.W. 343).

              Article    III,   section    3j, of the Constitution,       is
not violated,       s~cause the pur;iose expressed        in the caption
of S. ij. 464 to amend iirticle           3920 is sufficient to author-
ize any provision        in the amending act germane to the subject
treated    in the original       titicle    3920.   lhe situation     is not the
 same as ~‘~3s before      this. Department in Opinion No. O-81, for
there the contention          was that a provision     in the departmental
appropriation      bill    should ‘be construed     to amend a general       law;
:*~hereas, here the provisions           of the depa,rtmental    appropriation
 bill  to which you refer         (Acts 46th Legislature,      ti.3. 427; Acts
47th Legislature,        S.B. 423) do not amend but are enacted in
pursuance     of the provisions         of S.3. 404, 46th Legislature,         a
 general  late.

           It is well established     in this State that provisions
of the general  law may not be changed or amended by provisions
inserted in the departmental     appropriation  bills.

              In reply to your third        q,uestion,     the amendment of
drticle    39X,   by S. 3. 404, does not authorize               the appropria-
tion OX’the fees therein         mentioned to pay the expenses            of the
Motor Vehicle      Insurance    Di~wision.     Rather,    the Article     author-
izes appropriction       of the fees only “as provided              in the General
Appropriation     Bill   for the Life Insurance          Division     and Examin-
ing Division     and Agents License        Division     of the Board of Insur-
ance Commissioners~~.        see Opinion No. o-1360.             We find no pro-
vision    of the appropriation      bills    you mention which attempts to
divert   the fees collected       under Rrticle       3920 as amended from
the :,urposes    for which they are authorized            by that Article       to be
 appropriated,     to a purpose not authorized,            i.e.,    the payment of
expenses     of the Motor Vehicle       Insurance      Division.
 APPRCVLi)Nioil’i’, 1942                          Very truly yours
/s/   Ger;~Jd C. Mann                             KTTORNEYGENERALOF TEXAS
 )qfJyJm$” G&&A?& 027 m~?&-~~s                    By /s/  R. W. Fairchild
 APPROVr:D: OPINION CCMMITTES                     R. W. Fairchild,   Assistant
BY:          EWB, CHAIRMAN
RWF-MRtwb